

	

		II

		109th CONGRESS

		1st Session

		S. 897

		IN THE SENATE OF THE UNITED STATES

		

			April 25, 2005

			Mr. Hatch (for himself,

			 Mr. Grassley, and

			 Mr. Baucus) introduced the following

			 bill; which was read twice and referred to the

			 Committee on

			 Finance

		

		A BILL

		To amend the Internal Revenue Code of 1986

		  to clarify the calculation of the reserve allowance for medical benefits of

		  plans sponsored by bona fide associations.

	

	

		1.Allowance of reserve for

			 medical benefits of plans sponsored by bona fide associations

			(a)In

			 generalSection 419A(c) of

			 the Internal Revenue Code of 1986 (relating to account limit) is amended by

			 adding at the end the following new paragraph:

				

					(6)Additional

				reserve for medical benefits of bona fide association plans

						(A)In

				generalAn applicable account

				limit for any taxable year may include a reserve in an amount not to exceed 35

				percent of the sum of—

							(i)the qualified direct costs, and

							(ii)the change in claims incurred, but unpaid,

				for such taxable year with respect to medical benefits (other than

				post-retirement medical benefits).

							(B)Applicable

				account limitFor purposes of

				this subsection, the term applicable account limit means an

				account limit for a qualified asset account with respect to medical benefits

				provided through a plan maintained by a bona fide association (as defined in

				section 2791(d)(3) of the Public Health Service

				Act (42 U.S.C.

				300gg–91(d)(3))

						.

			(b)Effective

			 dateThe amendment made by

			 this section shall apply to taxable years ending after December 31,

			 2004.

			

